



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under ss. 486(1), (1.1), (2), or (3) of the
Criminal
    Code
shall continue. These sections of the
Criminal Code
provide:

486(1) Any proceedings against an accused
    shall be held in open court, but the presiding judge or justice may, on
    application of the prosecutor or a witness or own his or her own motion, order
    the exclusion of all or any members of the public from the court room for all
    or part of the proceedings, or order that the witness testify behind a screen
    or other device that would allow the witness not to be seen by members of the
    public, if the judge or justice is of the opinion that such an order is in the
    interest of public morals, the maintenance of order or the proper
    administration of justice or is necessary to prevent injury to international
    relations or national defence or national security.

(1.1)
The
application may be made, during the proceedings,
    to the presiding judge or justice or, before the proceedings begin, to the
    judge or the justice who will preside at the proceedings or, if that judge or
    justice has not yet been determined, to any judge or justice having
    jurisdiction in the judicial district where the proceedings will take place.

(2)     In determining whether the order is in the
    interest of the proper administration of judge, the judge or justice shall
    consider

(a)
society's
interest in encouraging the reporting of
    offences and the participation of victims and witnesses in the criminal justice
    process;

(b)
the
safeguarding of the interests of witnesses under
    the age of 18 years in all proceedings;

(c)
the
ability of the witness to give a full and candid
    account of the acts complained of if the order were not made;

(d)
whether
the witness needs the order for their security
    or to protect them from intimidation or retaliation;

(e)
the
protection of justice system participants who are
    involved in the proceedings;

(f)
whether
effective alternatives to the making of the
    proposed order are available in the circumstances;

(g)
the
salutary and deleterious effects of the proposed
    order; and

(h)
any
other factor that the judge or justice considers
    relevant.

(3)     If an accused is charged with an offence
    under section 151, 152, 153, 153.1, 155 or 159, subsection 160(2) or (3) or
    section 163.1, 171, 171.1, 172, 172.1, 172.2, 173, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 286.1, 286.2 or 286.3 and the prosecutor or the
    accused applies for an order under subsection (1), the judge or justice shall,
    if no such order is made, state, by reference to the circumstances of the case,
    the reason for not making an order.

(4) No adverse inference may be drawn
    from the fact that an order is, or is not, made under this section.

R.S., 1985, c. C-46, s. 486; R.S.,
    1985, c. 27(1
st
Supp.), s. 203, c. 19 (3rd Supp.), s. 14, c. 23 (4
th
Supp.) s. 1; 1992, c. 1, s. 60(F), c. 21, s. 9; 1993, c. 45, s.7; 1997, c. 16,
    s. 6; 1999, c. 25, s. 2(Preamble); 2001, c. 32, s. 29, c. 41, ss. 16, 34, 133;
    2002, c. 13, s. 20; 2005, c. 32, c.43, ss. 4,8,; 2010, c.3, s. 4; 2012, c. 1,
    s. 28; 2014, c. 25, s. 21; 2015, c. 13, s. 13, c. 20, s. 21.



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jurkus, 2018 ONCA 489

DATE: 20180528

DOCKET: C63479

Sharpe, Pepall and Fairburn JJ.A.

BETWEEN

Her
    Majesty the Queen

Appellant

and

Stephen
    Jurkus

Respondent

and

Leslie Lonsbary

Respondent

Michael Fawcett, for the appellant

Patrick Ducharme, for the respondent, Stephen Jurkus

Jill Presser and Jeff Marshman, for the respondent,
    Leslie Lonsbary

Heard: February 21, 2018

On appeal from the decision of Justice A.K. Mitchell of
    the Superior Court of Justice, dated February 13, 2017.

Fairburn J.A.:

A.

OVERVIEW

[1]

In October 2013, Mr. Lonsbary was a correctional officer at the Elgin-Middlesex
    Detention Centre. Mr. Jurkus was an operational manager. They were on duty when
    Adam Kargus cellmate beat him to death. The beating is said to have gone on for
    about an hour and was so loud that an inmate a floor below could hear the
    excessive banging. Mr. Kargus is said to have repeatedly screamed for help. His
    body was discovered the following morning.

[2]

On March 5, 2014, the respondents and another correctional officer were
    charged with failing to provide the necessaries of life to the deceased. The charges
    against the third officer were withdrawn at the outset of the preliminary
    inquiry. The respondents were to be tried together. Their trial was set to
    commence on May 8, 2017, but the proceedings were stayed for unreasonable
    delay.

[3]

The appellant claims that the application judge erred in her s. 11(b)
Charter
analysis. I agree. When these errors are properly accounted for, there was
    no unreasonable delay. The trial must proceed.

B.

THE APPLICABLE LEGAL FRAMEWORK

[4]

To provide context for the reasons that follow, I start with a general
    review of the relevant legal framework within which s. 11(b)
Charter
applications
    are considered today. This is the approach ushered in under
R. v. Jordan,
2016
    SCC 27, [2016] 1 S.C.R. 631, a decision released after this case had already
    been in the system for 28 months.

[5]

A presumptive ceiling of 30 months is set for cases proceeding in
    superior courts. In determining whether the 30-month ceiling is exceeded,
    defence delay must first be subtracted from the total delay, resulting in the
    net delay:
R. v. Coulter,
2016 ONCA 704, 133 O.R. (3d), at para. 35;
R. v. Gopie,
2017 ONCA 728, 356 C.C.C. (3d) 36, at para. 113.

[6]

There are two types of defence delay: delay waived by the defence and
    delay caused solely by the conduct of the defence:
Jordan,
at paras.
    61, 63;
R. v. Cody,
2017 SCC 31, [2017] 1 S.C.R. 659, at para. 26.
    There is no suggestion of waiver in this case. As for delay caused solely by
    the defence, among other things, this type of delay can arise where the court
    and the Crown are ready to proceed, but the defence is not:
Jordan,
at
    para. 64.

[7]

Where the net delay rests above the presumptive ceiling, the Crown bears
    the onus of establishing reasonableness. This onus can be met where exceptional
    circumstances are shown to exist. Exceptional circumstances have two components:
    (1) they are reasonably unforeseen
or
reasonably unavoidable,
and
(2) Crown counsel cannot reasonably remedy the delays emanating from those
    circumstances once they arise (emphasis in original):
Jordan,
at
    para. 69. See also:
Gopie,
at para. 115;
Cody,
at para. 58.

[8]

In general, there are two categories of exceptional circumstances 
    discrete events and particularly complex cases:
Jordan
, at para. 71.
    Where discrete events cause delay, that period of time must be subtracted from
    the net delay. If the Crown or system could have reasonably mitigated the delay
    arising from a discrete event, it may result in only a partial amount of the
    time being subtracted from the net delay. This produces what is referred to as
    the resulting delay:
Gopie,
at para. 117. Where the resulting delay
    exceeds the 30-month ceiling, the court will look to the complexities of the
    case to determine whether the passage of time is nonetheless reasonable:
Jordan,
at paras. 75-80;
Gopie,
at para. 117.

[9]

Finally, for cases where delay exceeding the ceiling is not explained by
    the complexity of the matter, a transitional exceptional circumstance may apply
    if the charges were laid prior to
Jordan
having been released:
Jordan,
at para. 96.

C.

THE APPLICATION JUDGES DECISION

[10]

The
    application judge concluded that the total delay was 39.3 months. Two periods
    of defence delay were then subtracted from the total delay, leaving the net
    delay for Jurkus at 35.8 months and for Lonsbary at 36.6 months.

[11]

The
    application judge went on to consider exceptional circumstances. She concluded
    that there were no discrete events that would further decrease the net delay.
    In particular, she rejected the suggestion that the need to add a fifth day to
    complete the preliminary inquiry was a discrete event, such that the ensuing
    delay was an exceptional circumstance. Moreover, the application judge found
    that there was no complexity inherent in the proceedings, such that any delay
    above the ceiling could be justified. Accordingly, the Crown was found to have failed
    in its attempt to rebut the presumption of unreasonable delay.

[12]

The
    application judge went on to consider the transitional exceptional
    circumstance. She conducted a cursory analysis under
R. v. Morin,
[1992]
    1 S.C.R. 771, and concluded that the time that the case would take to the
    conclusion of the trial was not reasonable under the pre-
Jordan
regime.
    A stay of proceedings was entered.

D.

ANALYSIS

(1)

Overview

[13]

As
    will be explained in these reasons, I conclude that the application judge erred
    by: (a) miscalculating the total delay; (b) failing to recognize two periods of
    defence delay that, properly approached, decrease the net delay; (c) failing to
    take into account a discrete event that, properly approached, decreases the
    resulting delay; and (d) failing to take into account the complexity of the
    case.

[14]

I
    conclude that the resulting delay for Lonsbary is actually just below 30 months.
    I further conclude that, although the resulting delay for Jurkus rests three
    weeks above the ceiling, the complexity of the proceeding accounts for those
    three weeks. Moreover, the transitional exceptional circumstance applies in
    this case and there was no unreasonable delay under the pre-
Jordan
framework.

(2)

The Total Delay

[15]

The
    parties agree that there is a small error in the calculation of the total delay
    at 39.3 months. The charges were laid on March 5, 2014. The anticipated end of
    trial was May 26, 2017. Properly calculated, the parties agree that the total
    delay is 38 months and three weeks. This is the starting point for calculating
    the net delay.

(3)

The Net Delay: Taking into Account the Defence Delay

·

The respondents ask for a one-month adjournment

[16]

After
    their committal to trial, the respondents appeared by agent in the Superior
    Court of Justice for the first time on February 9, 2016. The agent asked for an
    adjournment to the next assignment court on March 8, 2016, in order to set a
    judicial pre-trial date. No reasons were given for this request.

[17]

The
    application judge correctly determined that this adjournment request resulted
    in 28 days of defence delay. I will call this one month, just as I will later
    refer to an over three-month delay as three months. Properly calculated, this brings
    the net delay to 37 months and three weeks.

·

The breakdown in communication - delay in obtaining a judicial
    pre-trial date

[18]

On
    March 8, 2016, Lonsbarys counsel appeared in court on behalf of both
    respondents. He advised the court that the parties would like to set a date
    for a judicial pre-trial. Although Lonsbarys counsel said that he had
    provided many dates to Jurkus counsel, the court was informed that the
only dates
 (emphasis added) on which Jurkus counsel
    was available were July 29, August 19, and August 22. The court accommodated the
    earliest date of July 29.

[19]

Relying
    upon affidavit evidence filed, the application judge found that there had been
    a breakdown in communication between the administrative staff in the lawyers
    offices that resulted in Lonsbarys counsel misinforming the court that Jurkus
    counsels earliest availability was July 29, 2016. The application judge found
    that Jurkus counsel was actually available for a pre-trial on four days in
    March and on May 13. She also found that Jurkus counsel was available to appear
    at a judicial pre-trial by way of teleconference on April 4 and 7, 2016, but
    that the court refused to accommodate this request relying on the Regions
    historical practice. As for Lonsbary, the application judge determined that,
    although he was not available for a judicial pre-trial during the months of March
    and April, he was available starting in May.

[20]

Based
    upon these factual findings as to when counsel were actually available, the application
    judge found that Jurkus was responsible for the delay after May 13, 2016 (his
    last available date for a pre-trial) up to July 29 (the date requested): a
    total of 75 days. The application judge found Lonsbarys delay was from March
    11 (the date that Jurkus was actually first available to appear at a pre-trial,
    but Lonsbary was not) and the end of April (when Lonsbary actually became
    available for a pre-trial): a total of 50 days.

[21]

The
    appellant maintains that the application judge erred in her approach to calculating
    the defence delay, arguing that the delay should have been calculated based
    upon what actually happened, not what might have happened had the court been accurately
    informed. Hence, the appellant maintains that the delay between March 8 and
    July 29, 2016 was defence delay. As the defence may have needed three weeks to
    prepare for the judicial pre-trial, the appellant accepts that the defence
    delay should be calculated at four months.

[22]

The
    respondents first argue that the attribution of defence delay is a finding of
    fact entitled to deference. This court should not interfere with the
    application judges approach to what she perceived as counsels
    miscommunication.

[23]

Jurkus
    also emphasizes that he should not be penalized for a simple miscommunication
    on the part of Lonsbarys counsel who acted as his agent that day. Lonsbary agrees,
    but also argues that if the court is inclined to interfere with what he
    characterizes as the application judges factual determination, then any error
    in the calculation of defence delay inures to his benefit. He maintains that the
    affidavit evidence establishes that he was also available to participate in a
    judicial pre-trial on April 4 and 7, 2016, when Jurkus would have made himself
    available by teleconference. The only reason that the pre-trial did not go
    ahead was the courts refusal to hold judicial pre-trials by teleconference.
    Accordingly, he argues that, if deference is to be set aside, then his delay
    should be decreased to reflect his and Jurkus availability for a pre-trial on
    April 4 and 7, 2016.

[24]

I
    conclude that four months of this period of time was defence delay for the
    following reasons.

[25]

First,
    I do not agree that the designation of a period of time as defence delay is a
    finding of fact that is owed deference. Although underlying findings of fact
    are reviewed on a standard of palpable and overriding error, the
    characterization of those periods of delay and the ultimate decision as to
    whether there has been unreasonable delay are subject to review on a standard
    of correctness:
R. v. M.(N.N.)
(2006), 209 C.C.C. (3d) 436 (Ont.
    C.A.), at para. 6;
R. v. Schertzer,
2009 ONCA 742, 248 C.C.C. (3d)
    270, at paras. 71-72, leave to appeal refused [2010] S.C.C.A. No. 3;
R. v.
    Tran,
2012 ONCA 18, 288 C.C.C. (3d) 177, at para. 19.

[26]

Consequently,
    while I agree that the application judges determination of the facts is to be
    accorded deference, her decision to assign each of the respondents only a part
    of the delay from March 8 to July 29, 2016 is a decision reviewable on a
    standard of correctness. Applying that standard, I find that the application
    judge erred in how she characterized this period of delay.

[27]

When
    Lonsbarys counsel appeared in court on March 8, 2016, he was appearing for
    both Lonsbary and Jurkus. Although mistaken about dates and undoubtedly acting
    in good faith, the fact is that the earliest judicial pre-trial date given was July
    29, 2016.  He said that Jurkus counsel could not accommodate an earlier date. Although
    Lonsbary said that he had earlier available dates, he did not mention what they
    were. Lonsbarys counsel seemed content that the matter go to July 29.

[28]

The
    court and Crown could only operate on the information provided. There is no evidence
    to suggest that the Crown or court could not have accommodated an earlier
    pre-trial. Indeed, the application judge found as a fact that earlier judicial
    pre-trial dates were readily available.

[29]

Although
    the misunderstanding operates unfortunately for the respondents, arising as it
    did from a good faith error, it does not operate unfairly. Indeed, it would be
    unfair to the publics right to a trial in a reasonable time to fail to hold
    the defence to account for this period of delay which was caused solely by what
    counsel put on the record on March 8. Counsels request for the July 29
    pre-trial date is determinative of the characterization of this period of
    delay.

[30]

Even
    if this were not the case, I do not accept the submission that the apparent refusal
    to hold a judicial pre-trial by teleconference, something said to have been conveyed
    by the court office to Jurkus office, neutralizes what would otherwise be
    defence delay. There was nothing to prevent counsel on March 8, 2016 from
    raising a concern with the judge about the need for a judicial pre-trial by teleconference.
    Indeed, it would seem that counsel who appeared in court on March 8, 2016, had
    previously succeeded in having a judicial pre-trial by teleconference in
    another case. As he mentioned during his s. 11(b) submissions:

I think it is an error in their policy to disallow attendance
    by way of pre-trial conference, and it will only serve to increase delay And
    for the life of me  and perhaps somebody can enlighten me  I know not why
    that is their rule its trite that other jurisdictions do in fact do this. I
    dont mean to testify,
but I think its also trite that this jurisdiction
    has done it on occasion. In fact, [another judge] and this court met with
    myself and [another counsel] by phone once, when I was in Costa Rica, resolved
    the trial.
[Emphasis added]

[31]

Creative
    solutions can sometimes be found to accelerate matters, but such solutions will
    remain elusive unless the court is notified of the concern. Not only was the judge
    presiding on March 8, 2016 not apprised of any concern, he was simply asked to
    set the judicial pre-trial for July 29, 2016. This resulted in delay caused
    solely by the defence.

[32]

I would add that nothing in these reasons should be construed
    as suggesting that counsel making themselves available for a judicial pre-trial
    by teleconference will avoid a finding of defence delay. Personal appearance accords
    with the purpose pre-trials are designed to achieve. They are not simply part
    of a check-list on the road to trial. They are designed to promote general
    efficiency in the criminal justice system by, among other things, facilitating
    resolutions, resolving issues, simplifying motions, arriving upon agreed facts,
    identifying triable issues and setting meaningful schedules:
R. v.
    Konstantakos,
2014 ONCA 21, 315 O.A.C. 123, at para. 8;
Judicial
    Pre-Trial Conferences Scheduled for Tuesday October 11 Re, 2016,
2016 ONSC
    6398, at para. 8.
Criminal Code,
s. 625.1;
Criminal Proceedings
    Rules for the Superior Court of Justice (Ontario)
, SI/2012-7, Rule
    28.05(9). In this age of concern about delay in our criminal justice system,
    there is an added premium on ensuring the success of judicial pre-trials. Undoubtedly,
    personal attendance enhances the opportunity for meaningful discussions and
    successful outcomes.

[33]

Although
    teleconferences may be appropriate in some situations, particularly where a
    long delay may be generated to accommodate personal attendance, at a minimum,
    counsel must inform the court of their availability to proceed this way. That
    did not happen in this case.

[34]

I
    conclude that there was four months of defence delay between when the pre-trial
    date was requested and when it occurred. This decreases the net delay for both
    accused to 33 months and three weeks.

·

Lonsbarys delay in scheduling the trial

[35]

The
    parties agree that the application judge failed to consider a 28-day delay
    caused by Lonsbary when his counsel was not available for trial in April 2017. This
    error arose from an erroneous trial Crown submission. Even so, the parties
    agree that the record clearly establishes that Lonsbarys counsel caused a
    month of delay when he was not available for trial. This constitutes another month
    of defence delay attributable to Lonsbary.

·

Conclusion on net delay

[36]

Correctly
    approached, Jurkus net delay was 33 months and three weeks. Lonsbarys net
    delay was 32 months and three weeks. I will now consider whether there were
    exceptional circumstances that warranted the subtraction of time from the net
    delay.

(4)

The Resulting Delay: Discrete Event

·

Overview

[37]

As
    the net delay falls above the 30-month ceiling, it is presumptively
    unreasonable and it was for the Crown to rebut that presumption. As I will
    explain below, I find that the application judge erred in rejecting the submission
    that a three-month delay generated by the need for an additional day to
    complete the preliminary inquiry was a discrete event. Properly accounted for,
    this discrete event places Lonsbarys resulting delay just below the 30-month
    ceiling and Jurkus resulting delay just above the ceiling.

·

The need for an additional day to complete the preliminary inquiry

[38]

This
    matter was pre-tried before the preliminary inquiry was scheduled to proceed.
    Counsel agreed that it would take four days to complete the preliminary inquiry.
    A trial readiness form was prepared. Although it contains reference to numerous
    Crown witnesses, none were listed for the defence. The preliminary inquiry was scheduled
    for three days in May, with a fourth day set for July 13, 2015.

[39]

One
    week before the start of the preliminary inquiry, the third co-accused,
    Langford, provided a statement to the police. The statement was disclosed two
    days later. The trial Crown then withdrew the charges against Langford on the
    first day of the preliminary inquiry. Langford was then called to testify. His examination-in-chief
    started after the afternoon recess and concluded before the end of the court
    day. His cross-examination was completed before lunchtime the following day.

[40]

During
    the afternoon of the third day of the preliminary inquiry, Crown counsel
    announced that her final witness was not available to testify that day. She proposed
    that the witness be called on the next scheduled day, July 13, 2015. Lonsbarys
    counsel then announced, for the first time, that he had subpoenaed a witness to
    testify on July 13, 2015. Accordingly, he did not think that they would finish the
    preliminary inquiry that day. With the judges encouragement, counsel agreed to
    attend at the trial co-ordinators office to secure a fifth day, just in case
    they needed more time to complete the matter.

[41]

On
    July 13, the Crowns case was completed before the lunch break. Lonsbary then called
    his witness, Timothy McFadden, whose evidence continued until close to the end
    of the court day. The matter had to be put over to a new date for closing
    submissions. Although the record is unclear as to how the date was chosen, October
    16, 2015 was settled upon as the fifth and final day for the preliminary
    inquiry. Lengthy closing submissions were made on that final day.

[42]

The
    application judge rejected the trial Crowns primary position that the three-month
    delay resulting from the need for an additional day to complete the preliminary
    inquiry was defence delay. The appellant does not dispute this finding.
    Instead, the appellant takes issue with the application judges rejection of
    the trial Crowns alternative position, that the need for the additional day
    arose from a discrete event, resulting in an unavoidable three-month delay.

[43]

The
    application judge appears to have found that the need for the additional day,
    causing the three-month delay, was directly related to the Crowns decision to
    call Langford to testify and that this was avoidable. To the extent that
    Lonsbarys counsels decision to call a witness extended the length of the
    preliminary inquiry, the application judge appears to have concluded that this
    turn of events should have been anticipated by the Crown:

The Crown has suggested that Mr. Lonsbarys decision to call
    evidence at the preliminary hearing was unanticipated based on the contents of
    the trial readiness certificate filed in advance of scheduling the preliminary
    hearing dates and should be considered a discrete event which added in excess
    of 3 months to the period of delay. I am unpersuaded the decision to call Mr.
    McFadden as a witness at the preliminary hearing is a discrete event of the
    kind envisioned in
Jordan.
The Crown could have foreseen this event
    occurring and planned for it particularly given its knowledge of the resolution
    of the charge against Mr. Langford. The defendant was entitled to call
    evidence. Albeit unexpected, this development was not exceptional.

[44]

The
    respondents maintain that the delay was a direct result of the Crowns actions
    and could have been avoided. At a minimum, as the Crown did not lead any
    evidence showing when they reached the resolution agreement with Langford, or
    when they decided to call him as a witness, there was no basis upon which to
    conclude that the delay was unforeseeable, unavoidable or irremediable.

[45]

The
    respondents also argue that Langfords evidence was not necessary at the
    preliminary inquiry and that the Crown has to live with its choice to call him
    as a witness. Additionally, the respondents maintain that the Crown failed to
    make efficient use of the court time it had available. In particular, the Crown
    did not have its final witness ready to testify on the third day and,
    accordingly, part of the fourth day had to be consumed by that witness
    evidence.

[46]

Finally,
    the respondents submit that the length of time it took to obtain a fifth day to
    complete the preliminary inquiry was unreasonable. This constitutes the courts
    failure to mitigate the delay.

[47]

I
    do not agree that the delay generated by the need for a fifth day can be laid
    so easily at the feet of the Crown or the court.

[48]

As
    I see it, two critical things happened that changed the landscape as it
    appeared at the time that the four days were originally set for the preliminary
    inquiry: (1) Langford became a Crown witness; and (2) counsel for Lonsbary
    decided to call McFadden as a witness.

[49]

I
    will first address the Langford matter. The application judge accurately
    described this as a dramatic change in the landscape. The respondents former
    co-accused opted to assist the prosecution. Langford only provided his
    statement one week before the preliminary inquiry started. It was almost
    immediately disclosed to the respondents.

[50]

Until
    Langford gave his statement and showed up to testify, nothing would have been
    for sure. In the uncertain and complex world of Crown-defence negotiations in
    multiple accused cases, it would be unfair to suggest that the Crown did not
    proactively account for something that may never happen. Moreover, even though
    the Crown added Langford to their witness list, the Crown still called fewer
    witnesses to testify than had been identified on the trial readiness form.

[51]

I
    disagree with the suggestion that the Crown has to live with its decision to
    call Langford to bolster its case, as it is detached from the context in which
    this occurred. This was a preliminary inquiry and not a trial. It was to
    everyones benefit that Langford testify at the preliminary inquiry. Undoubtedly,
    the respondents would rather hear what their former co-accused had to say at
    the preliminary inquiry, before they heard from him at trial. The sheer length
    of the cross-examination demonstrates the respondents interest in Langfords
    evidence.

[52]

Although
    in a slightly different factual context,
R. v. Gordon,
2017 ONCA 436,
    348 C.C.C. (3d) 426, is of assistance on this point. After the second day of
    trial, a co-accused decided to change his plea, cooperate with the police,
    provide a statement and testify. The resulting delay was held to be reasonably
    unforeseen and reasonably unavoidable, qualifying as an exceptional
    circumstance: para. 13. Even if Langfords evidence stood alone in extending
    the time needed for the preliminary inquiry, consistent with the reasoning in
Gordon,
it would constitute an exceptional circumstance. It did not stand alone.

[53]

The
    second event was Lonsbarys counsels decision to call McFadden. While I agree that
    calling a defence witness at a preliminary inquiry is not an entirely
    exceptional event, it is far from common. Indeed, Lonsbarys own counsel
    referred to it as a very unusual move. I do not agree that the Crown should
    have anticipated this event. Again, this was a preliminary inquiry, not a
    trial. The only way that the Crown could have anticipated the defence calling a
    witness is if the defence had announced that they intended to do so. Had they
    done so, the time needed for this witness could have been built into the
    estimated length of the preliminary inquiry.

[54]

Moreover,
    although Lonsbary is right to note that the Crowns final witness was
    unavailable to testify during the afternoon of the third day of the preliminary
    inquiry, neither was his own witness. Even if the Crown had closed its case on
    the third day, McFadden would not have been able to testify until the fourth
    day. Bearing in mind the length of McFaddens evidence and closing submissions,
    they simply could not have been completed in a single day. The need for a fifth
    day was inevitable.

[55]

In
    the end, the reality is that the testimony of both Langford and McFadden added
    to the need for a fifth day. These are precisely the types of discrete events
    that
Jordan
contemplated. Trials are not well-oiled machines and
    things can quickly go awry in a way that leads to delay:
Jordan,
at
    para. 73. An example given in
Jordan
, is where a trial goes longer
    than reasonably expected, even where the parties have in good faith attempted
    to establish realistic timelines. In these circumstances, it is likely the
    delay was unavoidable and will constitute an exceptional circumstance:
Jordan,
at para. 73. These comments have equal application when it comes to a
    preliminary inquiry.

[56]

Finally,
    I wish to address the suggestion that the court is responsible for the delay
    because it could not provide a continuation date until almost three months
    following the originally scheduled end for the preliminary inquiry.
I agree with the respondents that both

the court system and the Crown must take reasonable steps to
    mitigate delay caused by discrete exceptional events. The message from
Jordan
is clear: courts must be prepared to respond promptly and
    effectively to unexpected or unavoidable delays in criminal trials. However, I
    am not satisfied that the court was responsible for the three-month delay in
    this case.

[57]

First,
    the record is unclear as to why the October date was chosen. In particular, at
    the end of court on July 13, Crown counsel mentioned that they had been hoping
    that something might come up earlier than the October 16 return date.
    Lonsbarys counsel said that they had been looking at the possibility of a
    summer date, but that it didnt work for
the schedules

    (emphasis added). Crown counsel said that they werent able to get anything.

[58]

It
    is unclear what schedules made an earlier date impossible. In these
    circumstances, it would be wrong to simply assume that the court did not have a
    day available between July 13 and October 16, 2015 to complete the preliminary
    inquiry. Accordingly, while I accept that the court and Crown must take reasonable
    steps to mitigate delays arising from discrete events, there is nothing in the
    record to suggest that this did not happen. To the contrary, it appears that,
    at the courts encouragement, everyone worked toward getting the earliest
    available continuation date that worked for all.

[59]

Second,
    it is important to remember the inquiry into reasonable steps remains a contextual
    one. In light of
Jordan
, reasonable efforts must be made to obtain
    continuation dates as quickly as possible. However, the reality of extremely busy
    provincial courts, handling the vast majority of criminal matters, must also be
    kept in mind:
R. v. Allen
(1996), 110 C.C.C. (3d) 331 (Ont. C.A.), at
    para. 27.

[60]

I
    conclude that the need for a fifth day arose from a discrete event and that the
    ensuing delay was both reasonably unavoidable and could not reasonably have
    been remedied.

The application judge erred in finding to the contrary.

·

Conclusion on resulting delay

[61]

Properly
    approached, the three months from July 13 to October 16, 2015 should be
    subtracted from the net delay. I will call this three months. Accordingly, the resulting
    delay for Lonsbary is 29 months and three weeks and for Jurkus, 30 months and three
    weeks. This leaves Lonsbary below the 30-month ceiling. There is no suggestion
    that if the delay falls below the ceiling, it is nonetheless unreasonable.
    Accordingly, my
Jordan
analysis respecting Lonsbary is complete.

[62]

As
    the resulting delay for Jurkus falls three weeks above the ceiling, I will go
    on to consider how this three-week period should be approached under
Jordan
.

(5)

Complexity: The Residual Three Weeks

[63]

The
    trial Crown took the position that the time exceeding the 30 months was
    justified by the complexity of the proceedings. He referred to the voluminous
    disclosure, large number of witnesses, and novel legal issues. The trial Crown
    maintained that the 87 days it took to receive a committal decision also reflected
    the complexity of the case.

[64]

The
    application judge rejected this position, finding, among other things, that the
    offence  failing to provide the necessaries of life  is not a novel or
    rarely used section of the
Code
. Even so, she observed that there was
    a certain novelty arising from the use of the provision to support an offence
    arising from the alleged criminal conduct of correctional officers during the
    course of their employment duties.

[65]

She
    also noted that the Crown had elected to proceed against the accused jointly
    and was obligated to ensure that this did not compromise their right to trial
    in a reasonable time. She acknowledged that additional time had been required
    because of the joint prosecution:

the additional time incurred to conduct judicial pre-trials
    and resolution meetings with Mr. Langford in an effort to resolve the issues
    with Mr. Langford in exchange for his evidence to bolster the case against the
    applicants added to the delay.

[66]

The
    appellant appears to suggest in this court that the case does not qualify as an
    exceptionally complex one. Even so, the jurisprudence is clear that complexity
    can arise from cases involving more than one accused: Proceeding jointly
    against multiple co-accused, so long as it is in the interest of justice to do
    so, may also impact the complexity of the case,
Jordan,
at para. 77;
Gopie,
at para. 169;
R. v. Manasseri,
2016 ONCA 703, 132 O.R. (3d) 401,
    at para. 311.

[67]

I
    conclude that this was a complex case, at least complex enough to justify an
    additional three weeks above the ceiling. Among other things, the complexity of
    the matter is revealed by the length of the closing submissions and the fact
    that committal was so hotly contested. Moreover, the simple coordination of
    dates among the calendars of three defence counsel, the Crown and court added a
    layer of complexity to the proceedings. This is borne out by the record,
    including the counsel correspondence going back and forth. This is the type of
    inherent delay, arising in multiple accused trials, that was described as a
    fact of life in
R. v. Vassell,
2016 SCC 26, [2016] 1 S.C.R. 625, at
    para. 6, a judgment released on the eve of
Jordan.

[68]

Jurkus
    suggests that the complexity of the proceeding was within the Crowns control,
    and that the accused should have been severed, allowing for a more streamlined
    proceeding against each. I disagree. There are a host of reasons why accused
    charged in relation to the same incident should be tried together, such as: conserving
    judicial and trial resources; avoiding inconsistent verdicts; and avoiding witnesses
    having to testify more than once:
Gopie,
at para.
138;
R. v. Whylie
(2006), 207 C.C.C. (3d) 97 (Ont. C.A.), at para.
24;
R. v. L.G.,
2007 ONCA 654, 228 C.C.C. (3d) 194, at para. 63. In this case,
    it was clearly in the interests of justice to proceed against the three accused
    together, even though, as acknowledged by the application judge, this added to
    the complexity of the matter.

[69]

Instead
    of advancing complexity, the appellant now suggests that the time it took to
    release the decision on committal  87 days  is a discrete event that should
    be subtracted from the net delay. In essence, the appellant takes the position
    that judicial reserve time should never be counted in the calculation of delay.

[70]

The
    respondents urge this court to refuse to entertain this submission, having
    regard to the fact that it was not raised before the application judge. In
    particular, relying upon
R. v. Varga
(1994)
,
18 O.R. (3d) 784
    (C.A.), at para. 27, Lonsbary maintains that the Crown is precluded from
    advancing a different case on appeal than that advanced at trial. In other
    words, the Crown is stuck with its characterization of the issue below, one of
    complexity.

[71]

Although
    I disagree that the Crown is stuck on appeal with an erroneous position taken
    on a s. 11(b) application at trial (
R. v. Steele,
2012 ONCA 383, 288
    C.C.C. (3d) 255, at para. 19;
Tran,
at para. 31), it is unnecessary to
    consider this issue in order to resolve the appeal. The fact is that this was a
    complex matter, a finding that is consistent with the Crown position below.

[72]

In
    any event, only Jurkus delay rested above the ceiling, and only by a total of
    three weeks. In the context of this multi-accused case, with many moving parts,
    and complex issues that required resolution, the three weeks above the ceiling
    was reasonable.

(6)

Transitional Exceptional Circumstances

[73]

Jordan
provides that in cases in which the delay exceeds the 30-month ceiling, a
    transitional exceptional circumstance may arise where the charges were brought
    prior to the release of this decision (at para. 96). It recognizes that the
    new 11(b) framework should not automatically transform what would previously
    have been considered a reasonable delay into an unreasonable one: (at para.
    102).

[74]

Accordingly,
    if a
Jordan
analysis leads to a finding of unreasonable delay, the
    court is to consider whether a transitional exceptional circumstance applies. Although
    the
Jordan
analysis does not result in a finding of unreasonable delay
    in this case, given that the matter hovers closely to the 30-month ceiling, I
    will briefly address why this case also passes scrutiny as a transitional
    exceptional circumstance.

[75]

In
Gopie
, at para. 178, this court emphasized the relevant factors informing
    a transitional exceptional circumstances analysis: (i) the complexity of the
    case; (ii) the period of delay in excess of the
Morin
guidelines (a
    total period of between 14 to 18 months for institutional delay for matters
    proceeding in superior courts); (iii) the Crown's response, if any, to any
    institutional delay; (iv) the defence efforts, if any, to move the case along;
    and (v) prejudice to the accused.

[76]

Although
    the application judge was alive to the need to consider the transitional
    exceptional circumstance, she erred in her assessment of the matter. I will
    focus on the calculation of delay under the
Morin
guidelines.

[77]

The
    application judge referred to certain institutional and Crown delay. However, it
    is difficult to ascertain the basis upon which she came to the conclusion that
    the
Morin
guidelines had been exceeded. A proper
Morin
analysis
    demonstrates a delay well under the

guidelines.

[78]

From
    the date of the charge (March 5, 2014) to the date when the preliminary inquiry
    was set (September 30, 2014), resolution discussions were being held, judicial
    pre-trials were being conducted, and disclosure was being made and reviewed.
    There were numerous court appearances over this period of time. The appellant
    maintains that 59 of these days were institutional or Crown delay. The
    respondents say that 111 days fall into this category.

[79]

The
    respondents submit that the disclosure process in this case took over 20 months
    and that the Crown is entirely responsible for this delay. Although I agree
    that disclosure took a considerable amount of time, I disagree that the Crowns
    ongoing disclosure obligations delayed the matter. At no time did the defence
    request that things move faster. Indeed, the record demonstrates that the
    respondents were not unhappy with the pace of the proceedings.

[80]

As
    the application judge correctly noted, a number of adjournment requests were
    made on the consent of all parties over a number of months leading up to
    scheduling the preliminary inquiry. I find that under a correct
Morin
approach,
    a reasonable intake period for a three accused case, involving what the application
    judge observed was significant disclosure, is five months:
Steele
, at
    para. 17. This leaves roughly two months as institutional delay.

[81]

On
    September 30, 2014, the parties appeared to schedule the preliminary inquiry.
    However, the Crown had not prepared a trial readiness form. The matter had to
    be adjourned for one week. The appellant agrees that this caused a week of Crown
    delay.

[82]

When
    the matter returned on October 7, 2014, the preliminary inquiry was set for May
    11, 12, 15 and July 13, 2015. The respondents submit that half of the time
    between scheduling the preliminary inquiry on October 7, 2014 and its start on
    May 11, 2015, should count as institutional delay (108 days). The appellant submits
    that the entire time period is neutral.

[83]

I
    agree with the appellant. The start date of the preliminary inquiry
    corresponded with Jurkus counsels first available date to conduct the
    preliminary inquiry. Lonsbarys trial counsel did not put his available dates
    on the record. As noted by this court in
Konstantakos
, at para. 10,
    [i]nstitutional delay does not start to run until the parties are ready for
    trial and the system cannot accommodate them. Consequently, under the law as
    it existed then, this entire period of time is neutral, as the date selected
    for the start of the preliminary inquiry was the earliest date counsel for
    Jurkus was available to proceed and Lonsbarys availability is unknown.

[84]

The
    preliminary inquiry took place over five days: May 11, 12, 15, July 13 and
    October 16, 2015.  The appellant concedes that the period of time between May
    15 and July 13 (59 days) is institutional delay. This is a generous concession
    as it is unclear as to why the fourth day was scheduled for July 13, 2015. For
    the sake of argument, I am prepared to accept the concession of two months of
    institutional delay.

[85]

When
    it became apparent that an additional date was required to complete the
    preliminary inquiry, the matter had to be put over to October 16, 2015 (95 days
    away). The appellant submits that this should be characterized as neutral time;
    the respondents say it is institutional delay. The parties rely upon their
    earlier positions respecting the reasons for why an additional day was
    required. Based on my earlier reasoning, this period of time counts as neutral.

[86]

The
    preliminary inquiry was completed on October 16, 2015. The committal decision
    was rendered on January 11, 2016.

[87]

The
    parties agree that the time period between October 16, 2015 (the last day of
    the preliminary inquiry) and October 20, 2015 (when the parties appeared in
    court to set a date on which to receive the decision on committal) is neutral
    time. They also agree that 30 of the remaining 83 days it took to receive the
    committal decision is inherent time.

[88]

I
    start by noting that the record is unclear as to why it took that long to
    deliver the decision on committal. What is clear, though, is that following the
    closing submissions on October 16, 2015, the preliminary inquiry judge said
    that she would likely be prepared to give her decision about six weeks later.
    She permitted counsel to pick the date that they would like to return for the
    decision. When the parties returned before a different judge a few days later,
    the defence asked for a return date of January 11, 2016. Accordingly, it is not
    clear that the preliminary inquiry judge needed the full 83 days, following
    October 20, 2015, to deliver her reasons; she may well have been prepared to
    give her reasons earlier but for counsels request to return January 11, 2016.

[89]

In
    any event, it is unnecessary to decide whether anything in excess of 30 days
    for judicial reserve time is institutional delay, as it does not affect the
    conclusion under the transitional exceptional circumstance analysis. Even if two
    months was to be considered institutional delay, this matter still would not
    exceed the
Morin
guidelines.

[90]

The
    respondents were committed to stand trial on January 11, 2016. The first
    judicial pre-trial was scheduled for July 29, 2016. The parties agree that one
    month between January 11, 2016 and their first appearance in Superior Court on
    February 9, 2016 is neutral.

[91]

On
    their first appearance in Superior Court on February 9, 2016, the respondents
    asked for a month adjournment. All parties agree this was defence delay.

[92]

As
    before, when the parties returned to court on March 8, 2016, Lonsbarys counsel
    asked that the judicial pre-trial be set for July 29, 2016. He said that
    Jurkus counsel did not have earlier dates. Nor did Lonsbarys counsel offer
    earlier dates. For the reasons given previously, this entire period was a
    combination of inherent and defence delay.

[93]

On
    July 29, 2016, the parties attended a judicial pre-trial. This was now in the
    wake of
Jordan
having been released. The matter was then spoken to on August
    9, 2016. The parties agree that the time between July 29 and August 9 is
    neutral.

[94]

On
    August 9, 2016, Lonsbarys counsel raised the topic of delay for the first
    time, suggesting that he would bring a s. 11(b) application seeking a stay of
    proceedings. At that point, Jurkus was silent on whether he would join that
    application. The parties were prepared to set dates for trial. Crown counsel
    put his dates on the record, suggesting he could proceed immediately, save the
    month of November. Lonsbarys counsel did not put his availability on the
    record, although it appears that he was generally available. Jurkus counsel
    was not available for trial until April 2017. The court indicated that it could
    accommodate a three-week jury trial starting on April 10, 2017, but Lonsbarys
    counsel was not available. Ultimately, the trial was scheduled to commence on
    May 8, 2017.

[95]

There
    is no need to assess this time in any detail. Even if the entire nine months
    from August 9, 2016 to May 8, 2017 was treated as institutional delay, the
    total institutional and Crown delay would be approximately 15 months, within
    the
Morin
guidelines. Given that Jurkus counsels earliest available
    trial date was in April 2017, and Lonsbary could not appear, at least in the
    month of April, the actual institutional delay is even less.

[96]

Aside
    from the
Morin
calculation of institutional delay, my earlier reasons
    address why this matter had some complexity. I see nothing on the record to
    suggest that the Crown delayed the matter. Although the disclosure took some
    time to complete, aside from the intake period, there is nothing on the record
    to suggest that the rate of disclosure slowed down the actual proceedings. I
    have previously addressed why the presumption of proceeding jointly against the
    accused was in the interests of justice. I also note that, until
Jordan
was
    released, the defence expressed no concern about delay.

[97]

Two
    further aspects of the application judges decision warrant consideration.

[98]

First,
    I disagree that this matter is one of moderate seriousness. The state placed
    the deceased into custody. He was murdered while under its care. State actors
    are alleged to have failed in their obligations to the deceased. I do not share
    the view that this is a matter of only moderate seriousness. There is a strong
    public interest in having the matter determined on its merits.

[99]

Second,
    in her analysis of prejudice, the application judge found that as a result of
    the delay, the applicants have suffered reduced earning capacity and have
    endured negative publicity and the continuing stigma (at para. 71). First, I
    do not agree that the respondents suffered reduced earning capacity because of
    delay. The evidence demonstrates that they lost their jobs because of their
    employers view of their job performance. This had nothing to do with delay.
    Second, I do not agree that the negative publicity resulted from delay. This
    happened because the respondents were charged.

[100]

Even if there
    had been unreasonable delay under
Jordan,
having regard to the length of time that this matter proceeded under
    the previous s. 11(b) framework, the complexity of the matter, the reasons for
    the delay, all counsels efforts to move the matter along, and prejudice,
I
    would have allowed the appeal under the transitional exceptional circumstance.

E.

CONCLUSION

[101]

I would grant
    the appeals, lift the stays of proceedings and remit the matter to the Superior
    Court of Justice for trial.

Released: May 28, 2018

Fairburn J.A.

I agree Robert J. Sharpe J.A.

I agree S.E. Pepall J.A.


